Exhibit 10.1

 

NON-INCENTIVE STOCK OPTION AGREEMENT AMENDMENT

 

THIS NON-INCENTIVE STOCK OPTION AGREEMENT AMENDMENT (the “Amendment”), is made
on this 1st day of June, 2012, by and between Nature’s Sunshine Products, Inc.,
a Utah Corporation, having its principal place of business in Provo, Utah (“the
Company” or “NSP”) and Michael Dean (“Employee”).

 

The Company and Employee entered into a Non-Incentive Stock Option Agreement
dated March 12, 2010 (the “Agreement”).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Executive agree to amend the Agreement as follows:

 

1.               Section 4 of the Agreement shall be replaced in its entirety
with the following:

 

4.               Exercise of Option Upon Termination Without Cause or Upon
Change in Control.  In the event that Employee’s employment is terminated by the
Company for any reason, other than for Cause, or by reason of Employee’s death
or disability, the Option, in its entirety, shall fully vest and become
immediately exercisable.  In addition, upon the occurrence of a Change in
Control Event the Option, in its entirety, shall fully vest and become
immediately exercisable.  For this purpose, “Change in Control Event” shall
mean:

 

(a)          approval by the stockholders of the Company of a plan of complete
dissolution or liquidation of the Company;

 

(b)         consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 90% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities (as defined in subsection (c)(iv)) that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of

 

--------------------------------------------------------------------------------


 

the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors (as defined in subsection (e)) at the time of the approval
by the Company’s board of directors (the “Board”) of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(c)          consummation of a sale of all or substantially all of the Company’s
business and/or assets to a person or entity which is not a subsidiary; or

 

(d)         any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more
(an “Acquiring Person”) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subsection (d) shall not be deemed to be a Change in Control Event by
virtue of any of the following acquisitions:  (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction, as defined in subsection (b); or

 

(e)          during any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of a least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director, provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director.

 

2

--------------------------------------------------------------------------------


 

(f)            For purposes hereof, “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

(g)         Notwithstanding any of the foregoing to the contrary, any
acceleration of the Option shall be subject to and conditioned on compliance
with applicable regulatory requirements, including, without limitation,
Section 409A of the Internal Revenue Code.

 

The Company and the Employee acknowledge and agree that except to the extent
modified by this Amendment, the terms and conditions of the Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment on the
date set forth in the first paragraph.

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

By:

/s/ Stephen M. Bunker

 

 

 

 

Name:

Stephen M. Bunker

 

 

 

 

Title:

Chief Financial Officer

 

 

 

/s/ Michael Dean

 

 

 

Employee

 

3

--------------------------------------------------------------------------------

 